DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 1 May 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2019 was filed after the mailing date of the initial filing on 1 May 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the recited Office Actions and Search Reports will be considered, however any references cited within those actions will not be considered unless separately cited on an IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forming a first queue of messages received from a passengers; forming a 
The limitations of forming a first queue of messages received from a passengers; forming a second queue of messages received from transportation providers; and comparing the queued messages to identify matches between the messages, as drafted, under the broadest reasonable interpretation, encompasses the performance of limitations that can be performed in the human mind, as well as the performance of commercial activities (including managing sales activities and business relations), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (mobile devices, processor), the claims recite an abstract idea.  For example, forming queues of messages sent from passengers and transportation providers, encompasses observing and evaluating data, which are mental processes.  In addition, comparing the received messages in the queues to identify matches, encompasses a user merely evaluating and judging the data sets in order to identify matching pairs, which are mental processes.  In addition, the formation of queues from potential passengers and transportation providers (i.e. drivers), and identifying matches in the received data, encompasses a transportation dispatch service pairing customers with drivers for a transportation service, which is the performance of a commercial interaction.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, as well as the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (mobile devices, processor), as tools to carry out the abstract idea.  In addition, the claims recite receiving messages over a network, which is deemed extrasolution activity.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the receiving of messages over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 
The dependent claims 2-8 and 19-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself.  In particular, the claims further recite sending offers for transportation to the passenger devices, which merely further recites an abstract idea of managing commercial interactions by informing a customer of offered services (claims 2 and 19).  In addition, the claims further recite receiving an acceptance of the offer by a customer, which merely further recites an abstract idea of managing commercial interactions by receiving a response from a customer of offered services (claim 3).  In addition, the claims further recite providing service requirements to a service provider, receiving a confirmation of service, and removing the requests from queues, which encompasses managing business relations including providing a service provider job requirements, receiving their confirmation of the service job, and removing the requests for service from the pool of unassigned jobs, which is a commercial activity (claim 4).  In addition, the claims further recite the messages received from the passengers as ride requests, and messages received from the service providers as service characteristics, and thus these types of messages 

Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forming a first queue of request messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; and communicating matched transporter information to the matched passenger.
The limitations of forming a first queue of request messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; and communicating matched transporter information to the matched passenger, as drafted, under the broadest reasonable interpretation, encompasses the performance of limitations that can be performed in the human mind, as well as the performance of commercial activities (including managing sales activities and business relations), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (first transceiver, first device, mobile devices), the claims recite an abstract idea.  For example, forming queues of messages sent from passengers and transportation providers, encompasses observing and evaluating data, which are mental processes.  In addition, comparing the received messages in the queues to identify matches, encompasses a user merely evaluating and judging the data sets in order to identify matching pairs, which are mental processes.  In addition, the formation of queues from potential passengers and transportation providers (i.e. drivers), 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (first transceiver, first device, mobile devices), as tools to carry out the abstract idea.  In addition, the claims recite receiving and transmitting messages over a network, which is deemed extrasolution activity.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The dependent claims 10-17, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims recite selecting a different passenger request or transportation message if a match is not found between a pair in the queues, which further recites the abstract idea of mental process and managing commercial interactions, as this is merely evaluating messages from customers and providers for matches (claim 10).  In addition, the claims further recite a transporter providing their offer terms, which 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreto et al. (US 2015/0161752 A1) (hereinafter Barreto).

With respect to claims 1 and 18, Barreto teaches:
Queuing in a first queue, first broadcast messages received from passenger mobile devices; Queuing in a second queue, second broadcast messages received from transportation provider mobile devices (See at least paragraphs 8, 
Comparing, via a processor, each of the first broadcast messages in the first queue to the second broadcast messages in the second queue to identify a match between one of the first broadcast messages and one of the second broadcast messages (See at least paragraphs 8, 9, 12, 15, 26, 36, 37, and 45 which describe comparing transport requests with transporter details in order to find a matching pair in order to complete a transportation job).

With respect to claim 5, Barreto discloses all of the limitations of claim 1 as stated above.  In addition, Barreto teaches:
Wherein the first broadcast messages include transportation needs of passengers corresponding to the passenger mobile devices and the second broadcast messages include transportation characteristics of services providers corresponding to the transportation provider mobile devices (See at least paragraphs 9, 15, 24, 26, 33, 36, and 49 which describe the passenger requests including transportation details such as pickup location and destination, and transportation provider messages including details such as service area, equipment/amenities available, and location).

 With respect to claim 9, Barreto teaches:
A first transceiver; A first device to receive transportation provider messages from transportation providers and passenger requests from passenger mobile devices (See at least paragraphs 8, 9, 15, 24, 26, 33, and 34 which describe passenger devices and transport service providers using mobile devices to communicate requests and service messages to a dispatch center).
The first device including: a queueing manager to store the transportation provider messages in a first queue and to store the passenger requests in a second queue (See at least paragraphs 8, 9, 11, 15, 26, 33, and 51 which describes a dispatch system maintaining queues for passenger requests and drivers available for transportation, wherein both passengers and drivers send messages to the dispatch system).
A comparator to determine matches between the transportation provider messages and the passenger requests  (See at least paragraphs 8, 9, 12, 15, 26, 36, 37, and 45 which describe comparing transport requests with transporter details in order to find a matching pair in order to complete a transportation job).
A communicator to transmit via the first transceiver to a passenger mobile device corresponding to a selected one of the passenger requests, responsive to a match between the selected one of the passenger requests and a selected one of the transportation provider messages, transportation provider information corresponding to the selected one of the transportation provider messages (See at least paragraphs 26, 45, 46, 48, and 49 which describe communicating transportation provider information to passengers upon matching a passenger and provider).

With respect to claim 10, Barreto discloses all of the limitations of claim 9 as stated above.  In addition, Barreto teaches:
Wherein the first device is further to select, via the queueing manager, another one of transportation provider messages or another one of the passenger requests responsive to a determination by the comparator that the selected one of the transportation provider messages and the selected one of the passenger requests do not match (See at least paragraphs 8, 12, 15, 36, 37, 41, and 45 which describe matching passenger requests and transport service providers, wherein the system can optimize the matching based on various factors and criteria, and wherein if a provider is not a match or declines, selecting another provider for the request).

With respect to claim 14, Barreto discloses all of the limitations of claim 9 as stated above.  In addition, Barreto teaches:
Wherein the comparator determine matches between the transportation provider messages and the passenger requests using a first-in-first-out queueing algorithm (See at least paragraphs 11, 27-32, 36, 39, and 42 which describe selecting requests and providers to match based on the time at which the requests and messages came into the dispatch system, such that older requests are prioritized over newer requests).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 2-4, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1, 9, and 18 as stated above, and further in view of Frankert (US 2017/0236235 A1) (hereinafter Frankert).

With respect to claims 2 and 19, Barreto discloses all of the limitations of claims 1 and 18 as stated above.  Barreto does not explicitly disclose the following, however Frankert teaches:
Sending an offer for transportation service to a passenger mobile device corresponding to the matched one of the first broadcast messages (See at least paragraphs 23, 46, and 47 which describe providing an offer for transportation service corresponding to a specific transportation provider, including the price of the service, to a passenger).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of providing an offer for transportation service corresponding to a specific transportation provider, including the price of the service, to a passenger of Frankert.  By providing customers with service offers, including the price, as proposed by the service providers, a customer will predictably know the cost of a service they are purchasing, and thus discourage price 

With respect to claim 3, the combination of Barreto and Frankert discloses all of the limitations of claims 1 and 2 as stated above.  Barreto does not explicitly disclose the following, however Frankert teaches:
Receiving an acceptance of the offer for transportation service from the passenger mobile device (See at least paragraphs 23, 46, and 47 which describe providing an offer for transportation service corresponding to a specific transportation provider, including the price of the service, to a passenger, wherein the passenger provides an acceptance message to the dispatch system).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of providing an offer for transportation service corresponding to a specific transportation provider, including the price of the service, to a passenger, wherein the passenger provides an acceptance message to the dispatch system of Frankert.  By providing customers with service offers, including the price, as proposed by the service providers, a customer will predictably know the cost of a service they are purchasing, and thus discourage price shock after a service is completed, as well as letting the customer select the optimal provider.

With respect to claim 4, Barreto/Frankert discloses all of the limitations of claims 1-3 as stated above.  In addition, Barreto teaches:
Sending requirements of a passenger request to a transportation provider mobile device corresponding to the matched one of the second broadcast messages; Receiving an acceptance of the requirements of the passenger request from the transportation provider mobile device; Removing the matched first and second broadcast messages from the respective first and second queues (See at least paragraphs 26, 45, 46, and 47 which describe providing matched drivers with transport requirements, receiving an acceptance message from the driver, and removing the driver and the passenger requests from the pools/queues).

With respect to claim 11, Barreto discloses all of the limitations of claim 9 as stated above.  Barreto does not explicitly disclose the following, however Frankert teaches:
Wherein the transportation provider information includes transportation provider offer terms (See at least paragraphs 23, 46, and 47 which describe a transport provider providing offer price to a dispatch service for job requests).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of a transport provider providing offer price to a dispatch service for job requests of Frankert.  By providing customers with service offers, including the price, as proposed by the service providers, a customer will 

With respect to claim 12, Barreto/Frankert discloses all of the limitations of claims 9 and 11 as stated above.  In addition, Barreto teaches:
Transmit to the passenger mobile device or a transportation provider corresponding to the transportation provider offer terms, via the communicator, a service location (See at least paragraphs 26, 45, and 46 which describe transmitting a service location to a transport service provider).
Update the first queue and the second queue, via the queueing manager, to remove the selected one of the transportation provider messages and the selected one of the passenger requests (See at least paragraphs 26, 45, 46, and 47 which describe providing matched drivers with transport requirements, receiving an acceptance message from the driver, and removing the driver and the passenger requests from the pools/queues).

Barreto discloses all of the limitations of claim 12 as state above.  Barreto does not explicitly disclose the following, however Frankert teaches:
Wherein the first device is further to: receive, via the communicator, an acceptance of the transportation provider offer terms (See at least paragraphs 23, 46, and 47 which describe providing an offer for transportation service corresponding to a 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of providing an offer for transportation service corresponding to a specific transportation provider, including the price of the service, to a passenger, wherein the passenger provides an acceptance message to the dispatch system of Frankert.  By providing customers with service offers, including the price, as proposed by the service providers, a customer will predictably know the cost of a service they are purchasing, and thus discourage price shock after a service is completed, as well as letting the customer select the optimal provider.

With respect to claim 13, Barreto/Frankert discloses all of the limitations of claims 9 and 11 as stated above.  In addition, Barreto teaches:
Wherein the first device is further to:  receive a rejection of the transportation provider offer terms via the queueing manager, and reposition, in response to the rejection, the selected one of the transportation provider messages or the selected one of the passenger requests to a different position in a respective one of the first queue or second queue (See at least paragraphs 26 and 45-47 which describe a driver being provided a transportation request, wherein the driver can refuse the request, and upon refusal, placing the request and the driver back into the queues/pool).

Claims 6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1 and 9 as stated above, and further in view of Huang et al. (US 2017/0059336 A1) (hereinafter Huang).

With respect to claim 6, Barreto discloses all of the limitations of claim 1 as stated above.  Barreto does not explicitly disclose the following, however Huang teaches:
Wherein the queuing and the comparing are performed by one of the transportation provider mobile devices and, when a first vehicle associated with the one of the transportation provider mobile devices is confirmed to provide service to one of the passengers associated with the passenger mobile devices, a second vehicle associated with another one of the transportation provider mobile devices is to perform the queuing and the comparing instead of the first vehicle (See at least paragraphs 28, 29, and 32 which describe a distributed dispatch system for transport providers which is distributed amongst the vehicles, wherein requests for rides are provided by riders, wherein an individual available vehicle that is determined to be closest to requests is assigned as the dispatch control center for the incoming requests, and thus moving the dispatch service to another vehicle when one is out of range or becomes unavailable).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of a distributed dispatch system for 

With respect to claim 6, Barreto discloses all of the limitations of claim 1 as stated above.  Barreto does not explicitly disclose the following, however Huang teaches:
Wherein at least one vehicle associated with the second broadcast messages is an autonomous vehicle (See at least paragraphs 24, 25, 28, 29, and 32 which describe autonomous vehicles acting as transport providers, wherein they provide their availability and location to a dispatch service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of using autonomous vehicles acting as transport providers, wherein they provide their availability and location to a dispatch service of Huang.  By substituting autonomous vehicles into a transportation service, a transportation coordination system will predictably allow for transporting passengers 

With respect to claim 16, Barreto discloses all of the limitations of claim 9 as stated above.  Barreto does not explicitly disclose the following, however Huang teaches:
Wherein the first transceiver and the first device are within a first vehicle corresponding to a first one of the transportation providers and further including a second transceiver and a second device within a second vehicle corresponding to a second one of the transportation providers; wherein the queueing manager is to pass control of the first queue and the second queue from the first device to the second device in response to a predetermined control transfer condition (See at least paragraphs 28, 29, and 32 which describe a distributed dispatch system for transport providers which is distributed amongst the vehicles, wherein requests for rides are provided by riders, wherein an individual available vehicle that is determined to be closest to requests is assigned as the dispatch control center for the incoming requests, and thus moving the dispatch service to another vehicle when one is out of range or becomes unavailable).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of a distributed dispatch system for transport providers which is distributed amongst the vehicles, wherein requests for rides are provided by riders, wherein an individual available vehicle that is determined to be .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1 and 9 as stated above, and further in view of Schoeffler (US 2016/0021154 A1) (hereinafter Schoeffler).

With respect to claims 7 and 15, Barreto discloses all of the limitations of claims 1 and 9 as stated above.  Barreto does not explicitly disclose the following, however Schoeffler teaches:
Wherein the first and second broadcast messages are short range wirelessly transmitted messages (See at least paragraphs 93, 137, and 168 which describe users using handheld devices with short range wireless communications, to transmit ride requests and driver availability to a dispatch server).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of forming queues and pools of passenger requests and available drivers, wherein a dispatch system pairs drivers and passengers using criteria of Barreto, with the system and method of using handheld devices with short range wireless communications, to transmit ride requests and driver availability to a 

Novelty/Non-Obviousness
Claims 17 and 20 are allowed over the prior art of record, but remain rejected in view of other statutes.  In particular, the cited prior art does not disclose, “wherein the first transceiver and the first device are within a first vehicle corresponding to a first one of the transportation providers and further including a second transceiver and a second device within a second vehicle corresponding to a second one of the transportation providers; wherein the queueing manager is to pass control of the first queue and the second queue from the first device to the second device in response to a predetermined control transfer condition; wherein the predetermined control transfer condition includes movement of the first vehicle away from a predetermined area in which the second vehicle is located,” as disclosed in claim 17, and “wherein the instructions, when executed, further cause the processor to: pass control of the first queue and second queue from a first one of the transportation provider mobile devices to a second one of the transportation provider mobile devices responsive to a movement of the first transportation provider mobile device,” as disclosed in claim 20.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
4 November 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628